Citation Nr: 0030923	
Decision Date: 11/29/00    Archive Date: 12/06/00	

DOCKET NO.  95-23 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946 and from September to November 1949.  By rating action 
dated in September 1991, the Department of Veterans Affairs 
(VA) Regional Office, Chicago, Illinois, granted service 
connection for residuals of a gunshot wound of the veteran's 
left little finger, and rated the disability as 
noncompensable.  By rating action dated in April 1995, the 
regional office increased the evaluation for the gunshot 
wound residuals from no percent to 10 percent effective 
October 4, 1994, the date of the veteran's claim.  The 
veteran appealed for a higher rating. 

In an October 1996 rating action, the evaluation for the 
gunshot wound residuals was increased from 10 percent to 
20 percent, effective October 4, 1994.  The disability was 
classified as degenerative joint disease of multiple fingers 
of the left hand and evaluated under Diagnostic Codes 5099-
5003.  In a March 1998 rating action, the evaluation for the 
gunshot wound residuals was increased from 20 percent to 
30 percent, effective October 4, 1994.  The disability was 
classified as residuals of a gunshot wound of the left hand, 
including a fracture deformity of the little finger and 
degenerative joint disease of the index, middle, ring and 
little fingers.  The condition was rated under Diagnostic 
Codes 5003-5221.  

The record reflects that, in a March 1970 rating action, the 
veteran was found to be permanently and totally disabled for 
disability pension purposes and he has been in receipt of 
disability pension benefits for many years.  He is currently 
in receipt of VA disability compensation at the 30 percent 
rate as it is the greater benefit.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.  

2.  The gunshot wound of the veteran's left hand, his minor 
hand, has resulted in favorable ankylosis of the index, 
middle, ring and little fingers.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for residuals of a 
gunshot wound of the veteran's left hand is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5003, 5218, 5221, 5309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reflect that, in May 
1943, he sustained an accidental, self-inflicted gunshot 
wound of the left hand.  The bullet entered each of the last 
four fingers on the lateral surfaces and exited on the medial 
surfaces, fracturing each proximal phalanx in its midportion.  
The veteran was hospitalized and debridement and repair of 
the wounds of the left hand was performed.  An X-ray study of 
the left hand in July 1943 showed fractures of the 2nd, 3rd 
and 4th proximal phalanx and 5th middle phalanx, all 
apparently healed with good callous formation.  An X-ray 
study of the left hand in January 1944 showed old healed 
fractures with slight widening and deformity of the shafts of 
the proximal phalanges of the 2nd, 3rd and 4th digits.  There 
was a comminuted intra-articular fracture with poor union of 
two of the fragments at the base of the middle phalanx of the 
fifth digit.  

When the veteran was examined for separation from his initial 
period of service in April 1946, it was noted that he had 
sustained a gunshot wound of the left hand in 1943.  There 
was a nonsymptomatic flexion contracture of the left little 
finger from the gunshot wound.  

In March 1991, the veteran submitted his initial claim for 
service connection for residuals of the gunshot wound of the 
left hand.  

The veteran was afforded a VA examination in June 1991.  
Examination of the left hand showed that he had no angular 
deformities of the index, long and ring fingers.  
Metacarpophalangeal joint range of motion for the index, 
long, ring and small fingers were 0 to 90 degrees.  The 
proximal interphalangeal joint range of motion for the index, 
long and ring fingers was also 0 degrees to 90 degrees.  The 
left small finger had passive motion from minus 5 degrees to 
90 degrees of flexion.  Actively, it was from minus 5 degrees 
to about 70 degrees of flexion.  The distal interphalangeal 
joint of the left small finger was typically held in 60-
degree extensor lag.  The veteran could flex it actively to 
90 degrees and it could be passively brought up to 0 degrees.  
The distal interphalangeal joint range of motion of the 
index, long and ring fingers was from 0 degrees to 
90 degrees.  Sensory examination was within normal limits.  
The veteran was able to make a fist and had excellent grip 
strength.  X-ray studies of the left hand showed well-headed 
proximal phalanx fractures of the index, long and ring 
fingers.  There was degenerative joint disease with joint 
space incongruity and what appeared to be an old fracture of 
the proximal aspect of the middle phalanx of the left small 
finger.  

By rating action dated in September 1991, service connection 
was established for residuals of a gunshot wound of the left 
little finger, rated noncompensable under Diagnostic 
Code 5227 from March 18, 1991.  

On October 4, 1994, the veteran submitted a claim for an 
increased rating for the gunshot wound residuals of his left 
hand.  

The veteran was afforded a VA examination in November 1994.  
The examiner noted that he was right handed.  He complained 
that his hand was painful in cold weather and he had a weak 
grip and decreased range of motion that was progressive.  On 
examination, his left small finger had a large distal 
interphalangeal dorsal prominence and seemed to be fused at 
80 degrees.  He had sausage digits in each of his fingers.  
His left small distal interphalangeal joint was nearly fused 
at 80 degrees and the left ring proximal interphalangeal 
joint flexed only to 70 degrees, but otherwise he brought all 
fingers out to full extension and easily made a fist.  X-ray 
studies of the left index, long and ring proximal 
interphalangeal joints and small distal interphalangeal joint 
showed significant degenerative changes.  The diagnoses 
included multiple finger joint degenerative joint disease 
related to a gunshot wound, by history.  

In an April 1995 rating action, the evaluation for the 
veteran's gunshot wound residuals was increased from no 
percent to 10 percent, effective October 3, 1994.  The 
condition was rated under Diagnostic Codes 5003-5309.  

The veteran was again afforded a VA examination in August 
1996.  The veteran was right-hand dominant.  He complained of 
decreased range of motion, stiffness and arthritis involving 
his fingers ever since the injury.  On examination, the 
lacerations were all well healed.  There was a deformity 
involving the middle phalanx of the small finger and a 
flexion contracture of the distal interphalangeal joint of 
the small finger at about 80 degrees.  He had difficulty 
straightening his fingers all the way out at the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joints; however, his index, long and ring 
fingers straightened at all those joints.  The small finger 
tended to hyperextend about 30 degrees at the proximal 
interphalangeal joint in addition to the flexion contracture 
at the distal interphalangeal joint.  He had decreased motion 
and could only bend the metacarpophalangeal joints to about 
85 degrees, the proximal interphalangeal joints to about 
80 degrees and the distal interphalangeal joints to about 
45 degrees.  As a result, he could not make a fully clinched 
fist.  He had intact sensation throughout.  

X-ray studies of the hand showed healed fractures involving 
the proximal phalanx of the index, long and ring fingers and 
a healed fracture with deformity involving the middle phalanx 
of the small finger.  There was considerable arthritis at the 
proximal interphalangeal joint of the small finger and some 
arthritis at the distal interphalangeal joint.  There was 
also mild to moderate arthritis of the proximal 
interphalangeal joints of the index, long and ring fingers.  
There was some deformity of the proximal phalanges of those 
fingers as well.  
The examiner concluded that the veteran had sustained a 
gunshot injury of the left hand.  The wounds had resulted in 
decreased function and decreased motion.  He stated that the 
veteran did have minimal functional use but that he could not 
do much in the way of lifting or intricate work.  

The veteran was again examined by the VA in March 1997.  He 
was noted to be right-hand dominant.  The veteran stated that 
it was very difficult for him to use his hand for more than 
normal activities of daily living since he did not have much 
grip strength and had a limited range of motion.  On physical 
examination, there was no obvious deformity of the index, 
long or ring fingers; however, the small finger had a 
contracture of both the distal interphalangeal and proximal 
interphalangeal joints.  The distal interphalangeal joint had 
no motion in the fifth finger and the proximal 
interphalangeal joint had motion from about 60 to 80 degrees.  
The distal interphalangeal joint was fixed at about 
60 degrees of flexion.  The veteran had intact sensation in 
the radial and ulnar digital nerves in all the fingers.  He 
could not make a fully clinched fist in the left hand whereas 
he could do so on the right.  His limitation was secondary to 
mild limitation of motion in the metacarpophalangeal, 
proximal interphalangeal and distal interphalangeal joints of 
all of the fingers.  The metacarpophalangeal joints of the 
index, long and ring fingers were limited in flexion to about 
90 degrees.  The proximal interphalangeal joints were limited 
to about 90 degrees as well and the distal interphalangeal 
joints were limited to about 30 degrees.  They all came out 
to full extension.  He could oppose his thumb to all the 
fingers.  

X-ray studies showed he had significant degenerative joint 
disease of the proximal interphalangeal and distal 
interphalangeal joints of the fifth finger and mild 
degenerative joint disease in the proximal interphalangeal 
and distal interphalangeal joints of the index, long and ring 
fingers in addition to diffuse osteopenia.  

The examiner commented he believed that the veteran had 
significant limitation secondary to some limitation of motion 
as well as poor grip strength.  He stated that the small 
finger was rather useless for the veteran but noted that that 
was not a critical finger.  The index, long and ring fingers 
had poor grip strength and some limitation of motion.  The 
examiner felt that the hand was useful for activities of 
daily living but not much beyond that.  

II.  Analysis

Unfavorable ankylosis of the index, middle, ring and little 
fingers of one hand warrants a 50 percent evaluation when the 
major hand is involved and a 40 percent evaluation when the 
minor hand is involved.  Ankylosis is considered to be 
unfavorable when the ankylosis prevents flexion of the tips 
of the fingers to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm.  38 C.F.R. Part 4, 
Code 5217.  

Favorable ankylosis of the index, middle, ring and little 
fingers of one hand warrants a 40 percent evaluation when the 
major hand is involved and a 30 percent evaluation when the 
minor hand is involved.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tips of the fingers to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm.  38 C.F.R. Part 4, 
Code 5221.  

Damage to Muscle Group IX (intrinsic muscles of the hand) 
will be rated based on limitation of motion with a minimum 
evaluation of 10 percent.  38 C.F.R. Part 4, Code 5309.  

In this case, the veteran's service medical records reflect 
that, in May 1943, he sustained an accidental, self-inflicted 
gunshot wound involving the index, middle, ring and little 
fingers of his left hand.  The wound resulted in fractures of 
all of the fingers involved; however, the fractures are all 
well healed.  The recent VA examinations have disclosed no 
obvious deformity of the index, middle or ring fingers; 
however, the small finger has a contracture of both the 
distal interphalangeal and proximal interphalangeal joints.  
The distal interphalangeal joint has no motion in the fifth 
finger and the proximal interphalangeal joint has motion from 
about 60 to 80 degrees.  The veteran cannot make a fully 
clinched fist with the left hand and the limitation is 
secondary to mild limitation of motion in the 
metacarpophalangeal, proximal interphalangeal and distal 
interphalangeal joints of all of the fingers.  There is some 
limitation in flexion of the index, middle and ring fingers; 
however, they all come out into full extension and he can 
oppose his thumb to all of his fingers.  He has intact 
sensation in the radial and ulnar digital nerves in all of 
the fingers.  The veteran has significant degenerative joint 
disease in the joints of the fifth finger.  He also has 
degenerative joint disease in the joints of the index, middle 
and ring fingers; however, the degenerative joint disease in 
those fingers has been described as mild in nature.  On the 
basis of the current record, the Board is unable to conclude 
that an evaluation in excess of 30 percent is warranted for 
the gunshot wound residuals of the veteran's left hand under 
any of the applicable diagnostic codes.  

The Board has considered the provisions of 38 C.F.R. § 4.7; 
however, the Board does not find that the veteran's 
disability picture more nearly approximates the criteria 
required for the next higher rating.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the veteran's left hand is 
not established.  The appeal is denied.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals





- 8 -



- 1 -


